Citation Nr: 0843418	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disability 
exhibited by bone marrow suppression, claimed as a blood 
disease.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a cardiac disorder, 
claimed as enlargement of the heart.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1966. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the claimed disabilities.  Timely appeals were 
noted with respect to that decision.

The issues of entitlement to service connection for hearing 
loss and a cardiac disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran has disability exhibited by bone marrow 
suppression or a blood disorder.

2.  A preponderance of the evidence is against a finding that 
the veteran has chronic skin disability related to his active 
service.




CONCLUSIONS OF LAW

1.  Disability exhibited by bone marrow suppression, also 
claimed as a blood disorder, was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

1.  A chronic skin disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated September 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
May 2007, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Analysis

The veteran's DD 214 indicates that his military occupational 
specialty was welder.  He has indicated that he has bone 
marrow suppression, also claimed as a blood disorder, which 
he attributes to his welding duties.  A review of the 
veteran's service treatment records reflects, however, no 
blood disorders in service.  Blood tests taken during service 
were normal, and the veteran's discharge examination is 
negative for bone marrow suppression or a blood disorder.  
There were no findings of skin disability in service and 
examination of the skin at service discharge revealed normal 
findings.  

Following his discharge, the veteran was employed as a 
civilian welder with the United States Coast Guard.  During a 
May 1979 employment physical, it was noted that the veteran's 
red blood cells, white blood cells, and platelets were 
decreased.  A follow-up blood test in June 1979 showed 
similar results.  It was determined that the veteran had 
"toxic suppression of his bone marrow, secondary to toxic 
fumes, secondary to his welding."  It was strongly 
recommended that the veteran be withdrawn from exposure to 
welding fumes until sufficient protection could be found.  
There is no further reference to bone marrow suppression or a 
blood disorder in the post-service medical records.

The veteran received a VA hemic disorders examination in 
November 2004.  The veteran complained of shortness of breath 
and lightheadedness.  The examiner found no evidence of 
disease activity.  A complete blood count of the veteran's 
red and white blood cells and platelets was normal.  The 
final diagnosis was history of mild bone marrow suppression, 
possibly due to welding fumes.  There was no current evidence 
of bone marrow suppression or blood disease.

As there is no current diagnosis of bone marrow suppression 
or a blood disorder, service connection is unwarranted.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer, supra. 

On VA examination in January 2005, the skin was normal with 
no chronic disability exhibited.  The veteran claims that he 
had a skin rash shortly following service and that this 
recurred in February 2004.  A macular rash was observed over 
the lower abdomen and on the thighs during a VA outpatient 
clinic visit in January 2006.  This reportedly developed 
about a week earlier.  The impression was cellulitis.  
However, the veteran does not claim and the record does not 
reflect that skin disability had its onset in service.  The 
cellulitis discovered in January 2006 was first manifested 
years after service discharge and has not been linked to 
service by competent authority.  

The Board acknowledges the veteran's statements that he has 
bone marrow suppression or a blood disease and current skin 
disability related to service; however, while the veteran is 
competent to report his symptoms, Layno v. Brown, 6 Vet. App. 
465, 469 (1994), he is not a medical professional and he is 
not competent to make a diagnosis that requires medical 
expertise or to establish the etiology of disease.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons 
are not competent to offer evidence that requires medical 
knowledge).

In sum, the most current objective evidence of record fails 
to show that the veteran presently has disability exhibited 
by bone marrow suppression or a blood disease.  In the 
absence of a current diagnosis, the veteran's service 
connection claim for must be denied.  See Brammer, supra.  
There is no showing that chronic skin disability had its 
onset in service.  


ORDER

Service connection for disability exhibited by bone marrow 
suppression, also claimed as a blood disorder, is denied.  

Service connection for a skin disorder is denied.  


REMAND

The veteran has indicated that he has disability exhibited by 
enlargement of the heart and hearing loss, which he 
attributes to his in-service welding duties, to include 
chemical exposure, ultraviolet light exposure, and exposure 
to asbestos-containing fireproofing materials.  He has also 
claimed that his disabilities may have had their onset in an 
in-service episode of herpes zoster.

The appellant contends that he was exposed to asbestos during 
service.  His DD-214 indicates that he was a welder.  The 
Board finds that his contentions regarding potential in-
service exposure to asbestos are plausible, inasmuch as the 
veteran was likely exposed to asbestos-containing 
fireproofing materials.  See VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Post-service medical records show a current diagnosis of 
cardiomegaly.  A February 1965 service treatment record shows 
that the veteran had a heart size 5 percent above the normal 
average for a person of his height and weight.  Upon remand, 
the veteran should be scheduled for a VA examination to 
determine the nature and etiology of his cardiomegaly, to 
include whether he has underlying disability and, if so, 
whether it is related to service.

In July 2006, the veteran received a VA ear disease 
examination.  The examiner noted that an opinion would be 
given after an audiogram was completed.  There is no evidence 
that the examiner gave a final medical opinion as to the 
etiology of the veteran's hearing disorder after receiving 
the audiogram.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether he has 
chronic disability exhibited by 
cardiomegaly.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

For any disability exhibited by 
cardiomegaly diagnosed, the examiner is 
asked to provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to the 
veteran's period of active service.  The 
examiner should provide a detailed 
rationale for any opinion provided.  
Attention is invited to the service 
treatment record dated February 1965, 
reflecting a finding of an enlarged heart 
in service.  

2.  Return the claims folder to the July 
2006 audiology examiner for review.  The 
examiner should indicate in the report 
that such a review has taken place.  

For any hearing loss found, the examiner 
is requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's hearing is 
loss is related to his period of active 
service.  The examiner must provide 
specific reasons and bases for any opinion 
rendered, and reconcile his or her opinion 
with the service treatment records.

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


